Citation Nr: 1518567	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  09-47 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for arthritis of the left knee, and if so, whether service connection is warranted for this disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to a disability rating in excess of 10 percent for a heel spur of the left foot.

6.  Entitlement to a disability rating in excess of 10 percent hypertension.


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from November 1970 to August 1982.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2012 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that in the April 2008 rating decision, the RO denied service connection for back pain, and the Veteran did not appeal this issue.  However, the current claim is based on diagnoses not of record when the previous decision was rendered, including degenerative disc disease and lumbar spondylosis. As such, the claim has not been characterized as an application to reopen.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) (holding, claims based upon distinct diagnosed diseases or injuries must be considered separate and distinct claims.)

The claim involving hypertension has been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

The record contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the August 2013 SOC (rendered on claims for left ankle, right knee, lumbar spine, and left foot), and the August 2013 supplemental statement of the case (SSOC) (rendered on the claim for the left knee).  As for the SOC, in the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review. See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).  As for the SSOC, as the claim for the left knee disorder is being granted, the Board finds there is no risk of prejudice to the Veteran from proceeding without the waiver.  Moreover, the additional evidence received since the August 2013 SSOC is not pertinent to the left knee claim. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The issues of entitlement to service connection for a left ankle disorder, right knee disorder, and lumbar spine disorder, and entitlement to disability ratings in excess of 10 percent for a heel spur of the left foot and hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 2004 rating decision denied the Veteran's claim for service connection for arthritis of the left knee; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.

2.  The evidence pertaining to arthritis of the left knee received after the March 2004 rating decision was not previously received, relates to unestablished facts necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   

3.  The competent evidence reveals that the Veteran's arthritis of the left knee became manifest to a degree of 10 percent within one year from the date of his separation from service.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision of the RO denying the Veteran's claim for service connection for arthritis of the left knee is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  New and material evidence has been received to reopen the claim for service connection for arthritis of the left knee.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Given the favorable disposition of the claim for service connection for arthritis of the left knee, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Analysis

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim. Id.

The Veteran's claim for service connection for left knee arthritis was last finally denied in a March 2004 rating decision. The evidence then consisted of statements from the Veteran and service records.  In the March 2004 decision, the RO denied the claim, finding that the Veteran's service treatment records were devoid of complaints, findings, or treatment for left knee arthritis, and that the condition did not manifest to a compensable degree within one year of discharge.

The March 2004 RO decision is final. The Veteran did not appeal the decision and did not submit new and material evidence within the one year appeal period. See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014). 

Since the last final denial of the claim by the RO, the Veteran was diagnosed with degenerative joint disease of the left knee, status-post knee replacement on VA examination in March 2012.  VBMS Entry March 8, 2012.  He submitted statements from his treating physicians from 1982 and 1983 indicating that he had arthritis of the left knee at the time, and supporting a nexus between his left knee arthritis and his service-connected left heel spur.  VBMS Entries May 1, 2009, April 5, 2011, & October 27, 2011.  This new evidence raises a reasonable possibility of substantiating the claim in that it establishes a current diagnosis of left knee arthritis, and supports both the existence of arthritis within one year of discharge and secondary service connection.  Accordingly, the claim for service connection for the disability is reopened. See 38 C.F.R. § 3.156 (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Turning to the merits of the claim, 38 C.F.R. § 3.307(a) provides that the chronic diseases listed in § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined the section even though there is no evidence of such disease during the period of service.  The Veteran must have served 90 days or more during a war period or after December 31, 1946, and the chronic disease must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  Arthritis is included as a chronic disease eligible for such presumptive service connection.  38 C.F.R. § 3.309(a).

Here, the Board finds that resolving all reasonable doubt in favor of the Veteran, the competent lay and medical evidence establish that his arthritis of the left knee became manifest to a degree of 10 percent within one year from the date of his separation from service.  

As the Veteran served on active duty after December 31, 1946 for twelve years, he meets the threshold requirement for presumptive service connection under 38 C.F.R. §§3.307 and 3.309(a).

The Veteran's DD214 Form indicates he was discharged from service in August 1982.  VBMS Entry June 11, 2003.  In a May 2009 statement, Dr. R., a treating private physician from shortly after discharge, stated, "although [the Veteran's] medical records were destroyed after 7 years of inactivity I do recall treating [the Veteran] beginning in September 1982 through November 1989 for hypertension
and weight control and beginning in January 1983 for osteoarthritis of the left knee."  VBMS Entry May 1, 2009.

In an April 2011 statement, Dr. C., a second private physician who treated the Veteran shortly after discharge stated, 

[The Veteran] has been a patient since August 1982 when he was Honorably discharged from the US Navy after nearly 12 years of military service. [The Veteran] began complaining of knee pain in both knees in January 1983. [The Veteran] stated he had sprained his ankle in the service and had fallen on the curb hitting his knee on the edge of the curb.  [The Veteran] indicated his knee had bothered him since that time. X-Rays from Saint Joseph's Hospital confirmed a diagnosis of osteoarthritis in both knees with the left knee giving him the most trouble with pain and swelling. Inquiries to Saint Joseph's Hospital has [sic] indicated the X-Rays from 1983 are no longer available. [The Veteran] had limitation of motion and complained of his knee cracking and clicking. [The Veteran] also complained of having trouble pivoting and climbing stairs. [The Veteran's] age, 31, and treatment options were discussed and Ibuprofen was agreed as the best treatment option to reduce swelling and to alleviate pain.  VBMS Entry April 5, 2011.

Recent VA treatment records reflect that in January 2012, the Veteran underwent a total left knee replacement due to "end stage" osteoarthritis at the age of 59.  VBMS Entry February 28, 2012, p. 83/198.

The Board finds that resolving all doubt in the Veteran's favor, the totality of this evidence supports the presence of arthritis of the left knee within one year of his August 1982 discharge.  The Board has considered the fact that the actual x-ray reports from 1983 are not of record and are now unavailable.  As indicated by Dr. R., his treatment records have been destroyed due to age, and Dr. C. provided limited records in May 2008 in response to VA's request.  See VBMS Entries May 1, 2008, May 16, 2008.  However, the Board finds no reason to doubt the credibility of either Dr. C. or Dr. R. in their assertions that they treated the Veteran for left knee osteoarthritis in 1982 and 1983, or Dr. C.'s assertion that x-rays were obtained at St. Joseph's Hospital at the time and depicted arthritis of the left knee.  
Additionally, the fact that the Veteran manifested "end stage" osteoarthritis in 2012 at the age of 59 supports this theory of entitlement.  38 C.F.R. § 3.307(c) provides, "no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis."  Here however, the Board is not relying on the 2012 evidence of end stage osteoarthritis to establish a diagnosis within the presumptive period; that is unnecessary as a 1982/1983 diagnosis has been established by the reports of Dr. R. and Dr. C.  Rather, the 2012 evidence lends further support to these doctors' assertions.

The Board further finds that the left knee arthritis was manifest to a degree of at least 10 percent within the presumptive period.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is evaluated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003.  

While it is unknown whether the Veteran manifested a compensable limitation of motion under the applicable diagnostic codes pertaining to the knee, Dr. C.'s report establishes that there was x-ray evidence of arthritis combined with painful motion.  As such, a minimum rating of 10 percent has been established via DC 5003.  
38 C.F.R. §§ 4.40, 4.45, 4.59; Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991);DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

For all of these reasons, and resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted presumptively based on a showing of arthritis of the left knee within one year of separation from service to a degree of at least 10 percent.


ORDER

Service connection for arthritis of the left knee is granted.


REMAND

The Board finds that the claims remaining on appeal must be remanded for further VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As for the claims for service connection for a left ankle disorder, right knee disorder, and lumbar spine disorder, the Board does not find that the March 2012 VA examiner adequately addressed the matter of secondary service connection based on aggravation.  The Court has indicated that in a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  See, e.g., El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439, 449 (1995) (finding the use of language 'not due to, "not caused by," or "not related to" a service-connected disability, while sufficient to describe whether a service-connected disability causes a non-service-connected disability, is insufficient to address the question of aggravation under § 3.310(b)).  On remand, the examiner should also reconcile the March 2012 VA examiner's findings on the matter of secondary service connection based on direct causation with those of Dr. C. in his October 2011 report.  See VBMS Entry October 27, 2011.  Additionally, the examiner should opine on whether the disorders may be secondary to the recently-service connected plantar fasciitis of the left foot.
As for the claim for a higher rating for the service-connected left foot disorder, the Board is unable to determine from the most recent VA examination of March 2014 whether the Veteran's symptoms may be characterized as "moderately severe," which would allow for a higher rating under the applicable diagnostic code.  VBMS Entry March 28, 2014.  The examiner did not report any subjective symptoms of the Veteran, and the report predominantly consists of boxes checked for indicating that the Veteran does not have various foot disorders.  While the examiner noted that the Veteran used a cane and shoe inserts, that the condition was becoming worse over the years, and that the heel spur was larger than it was in 2008, he also found that there were no "other pertinent physical findings, complications, conditions, signs and/or symptoms" related to the Veteran's foot disorder.   On remand, the examiner should also separate the symptoms related to the recently service connected plantar fasciitis from those related to his heel spur, to the extent possible.

As for the claim for a higher rating for the service-connected hypertension, in a February 2010 Rating Decision, the RO continued a noncompensable rating.  VBMS Entry February 4, 2010.  The Veteran filed a Notice of Disagreement in March 2010. VBMS Entry March 12, 2010.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran an SOC with respect to the claim for entitlement to a disability rating in excess of 10 percent hypertension.  The Veteran should be advised of the time period in which a Substantive Appeal must be filed in order to obtain appellate review of this matter.  This matter should only be returned to the Board for the purpose of appellate consideration if the Veteran files a timely Substantive Appeal.

2.  The Veteran should be afforded a VA examination to address the nature and likely etiology of the following disorders:

   a.  left ankle disorder
   b.  right knee disorder
   c.  lumbar spine disorder

In conjunction with the examination, the electronic claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any of the above disorders is due to an injury or other event or incident of the Veteran's service.  

The examiner is also asked to offer comments and an opinion addressing it is at least as likely as not that any of the above disorders were CAUSED OR AGGRAVATED (permanently made worse) by Veteran's service-connected left heel spur or service-connected plantar fasciitis of the left foot.  If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation.  

In so doing, the examiner should address the findings of the March 2012 VA examiner, as well as Dr. C. in his October 2011 report.  See VBMS Entries March 8, 2012; October 27, 2011.

A rationale for all opinions rendered should be provided.

3.  The Veteran should be afforded a VA examination to address the severity and complications of his service-connected left heel spur.   In conjunction with the examination, the electronic claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner must report all reported and objective symptoms of the disability, and must indicate if the disability is best characterized as "moderate," "moderately severe," or "severe," and whether the disability causes loss of use of the foot.

The examiner should distinguish symptoms attributable to the service-connected left heel spur from those attributable to the separately- service connected plantar fasciitis of the left foot, to the extent possible.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

4.  The Veteran is to be notified that it is his responsibility to report for any VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC based on the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


